NO.
12-07-00242-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
§          
THE OFFICE OF THE 
ATTORNEY GENERAL OF TEXAS,        §          ORIGINAL
PROCEEDING
RELATOR     
§          
 


















 
 

MEMORANDUM OPINION
            On August
15, 2007, this court delivered an opinion conditionally granting the petition
for writ of mandamus filed by the Office of the Attorney General of Texas as
relator.  That opinion ordered Respondent
to vacate his order signed on June 26, 2007 granting Dale Eugene Duke’s request
for genetic testing.  Subsequently, on
August 27, 2007, Respondent signed an order complying with this court’s order
and opinion of August 15, 2007.
            All issues
attendant to this original proceeding having been disposed of, this mandamus
proceeding has now been rendered moot; therefore, the writ need not issue.  Accordingly, this original proceeding is dismissed.
                                                                                                     BRIAN HOYLE    
                                                                                                               Justice
 
Opinion delivered August 31,
2007.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
(PUBLISH)